DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/27/2022 has been entered.

Status of Claims
Claims 2, 3, 9, 12, and 13 have been cancelled by the Applicant; therefore, Claims 1, 4-8, 10, and 11 are currently pending in application 16/321,251.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-8, 10, and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Morton (US 2017/0236232 A1) in view of Zadeh et al. (US 2014/0201126 A1).
As per Claims 1 and 11, Morton discloses a security inspection system/ method (See at least Para 0014), comprising: 
an identity information entry device configured to enter an identification of an inspected person (See at least Para 0021-0028, Para 0041-0048, Para 0076, and Para 0087-0088); 
a security factor determination device configured to grasp, from a third-party platform (Para 0045-0047, External systems and databases coupled to system databases), user data related to the inspected person in real time based on the identification of the inspected person, and determine the security factor of the inspected person by substituting the user data of the inspected person into a relationship model between user data and security factors (See at least Figs.3B-5; Para 0021-0028, Para 0041-0048, Para 0075-0076; Para 0087-0088, "a centralized control system is used to dynamically modify the security procedures to be followed for a specific person or object at any security checkpoint. In an embodiment of the present specification comprising an integrated security system deployed at a transit point such as an airport or railway station, a centralized control system is used to analyze and determine the threat level associated with a passenger or a class of passengers and based on the determined threat level"; and Para 0116-0119, Holistic Risk Profile);
a parameter determination device configured to determine a parameter for performing a security inspection on the inspected person based on a security factor of the inspected person determined according to user data corresponding to the identification of the inspected person, the parameter comprising one or more of a classifier type, a classifier parameter and an alarm threshold in an hidden object recognition algorithm determined based on the security factor (See at least Para 0076, Para 0087-0088, Para 0108; and Para 0116-0119, “In an embodiment, the information recorded from the boarding pass is shared with the central processor 830 such as the local hub 303 in FIG. 3, which evaluates the risk profile of the passenger and provides the corresponding screening instructions to the metal detector system. In an embodiment, the screening instructions comprise a screening level associated with the passenger.”);
and a security inspection device configured to perform the security inspection on the inspected person wherein performing the security inspection on the inspected person comprises processing a scanning image of the inspected person based on the determined parameter for performing the security inspection on the inspected person, so as to identify whether or not the inspected person has concealed some article (See at least Para 0015, 0034, 0052-0053, 0116-0119 and Para 0125); 
wherein the security inspection device is further configured to perform the security inspection on the inspected person by using hidden object recognition technology, based on the determined parameter (See at least Para 0076, Para 0084-0090; Para 0116-0119, and Para 0125; See also Para 0080).
and wherein the user data of the current inspected person is updated at an end of each security inspection, updating the user data of the inspected person comprises updating the user data of the third-party platform in real time, and the relationship model is established by using the updated user data for offline model training (See at least Para 0045-0047, Para 0091-0092; and Para 0116-0119, the risk profile of a subject is programmatically determined by defining multiple factors/parameters, assigning a weight to each such factor, estimating the threat level associated with each such factor and aggregating the independent threat levels estimated for various defined factors to estimate the overall risk profile, which is stored into memory), 
wherein in the relationship model, user data from the third-party platform are classified into a plurality of categories assigned with different security factors respectively (See at least Figs.3B-5, dynamic screening level; See at least Para 0075-0076, Para 0087-0088, Para 0108; and Para 0116-0119, “In an embodiment, the information recorded from the boarding pass is shared with the central processor 830 such as the local hub 303 in FIG. 3, which evaluates the risk profile of the passenger and provides the corresponding screening instructions to the metal detector system. In an embodiment, the screening instructions comprise a screening level associated with the passenger.”).

While the Applicant does disclose that hidden object algorithms were well known in the art for security scanning applications (See Specification Para 0004 below), and Morton does disclose the use of body and baggage scanning technology for discovering hidden objects (See at least Para 0084-0085), Morton fails to expressly disclose wherein the security inspection device is further configured to perform the security inspection on the inspected person by using a trained hidden object recognition algorithm based on the determined parameter, comprising: extracting features of the inspected person; calculating projected vectors of the features in a dictionary; inputting the projected vectors into a classifier corresponding to the determined parameter for classification (Support Vector Machine (SVM) used for classification); and a category toAMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116Page 3Application Number: 16/321,251Dkt: 995.238US1Filing Date: January 28, 2019 which the inspected person belongs is determined according to a Euclidean distance between the user data of the inspected person and a center of each of the plurality of categories.

Applicant Specification: 
[0004] The human body security inspection devices are widely used in the security inspection field because of their unique advantages. However, the existing devices are relatively simple in judging the potential danger of users by only analyzing a scanned image by a hidden object recognition algorithm to determine the possible threat of the inspected person. Also, the hidden object 5recognition algorithms in the current human body security inspection devices adopt a general algorithm framework, without considering the identity of the users and differences between different users. For all inspected persons, the same type of algorithm frameworks is used for analysis and processing. All of these algorithms are based on the assumption that all users have the same probability of carrying dangerous goods. Therefore, the recognition algorithms are accompanied10 with false negatives and false positives, which affect the users' experiences. 

However, the analogous art of Zadeh discloses a security inspection device that is configured to perform the security inspection on the inspected person by using trained hidden object recognition technology (See at least Para 2270, 2509-2510), comprising: extracting features of the inspected person; calculating projected vectors of the features in a dictionary; inputting the projected vectors into a classifier corresponding to the determined parameter for classification (Support Vector Machine (SVM) used for classification) (See at least Para 1807, 2211-2212, and 2978); and a pattern class membership is determined according to a Euclidean distance between the data and a center of each of the pattern class (See at least Para 1399-1401, 1875, and 2316).
Therefore, at the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have included wherein the security inspection device is further configured to perform the security inspection on the inspected person by using a trained hidden object recognition algorithm based on the determined parameter, comprising: extracting features of the inspected person; calculating projected vectors of the features in a dictionary; inputting the projected vectors into a classifier corresponding to the determined parameter for classification; and a category toAMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116Page 3Application Number: 16/321,251Dkt: 995.238US1Filing Date: January 28, 2019 which the inspected person belongs is determined according to a Euclidean distance between the user data of the inspected person and a center of each of the plurality of categories, as disclosed by Zadeh in the system disclosed by Morton, for the advantage of providing a security inspection method/system, with the ability to increase effectiveness and efficiency by incorporating a plurality of security inspection device configurations (See KSR [127 S Ct. at 1739] “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”).

As per Claim 4, Morton discloses wherein the identity information entry device is further configured to obtain a registered photo of the inspected person (See at least Para 0015 and Para 0034). 
As per Claim 5, Morton discloses a video device configured to capture an image of the inspected person in real time (See at least Para 0019, Para 0025, Para 0033, and Para 0084-0085; See also Para 0080).
As per Claim 6, Morton discloses an abnormal behavior determination device configured to determine whether the inspected person has an abnormal behavior according to the image of the inspected person captured by the video device (See at least Para 0087). 
As per Claim 7, Morton discloses an authentication device configured to extract a face image of the inspected person from the image captured by the video device, and to verify the identity of the inspected person by comparing the extracted face image with a face image in the registered photo and/or a database of untrusted persons (See at least Para 0047, “master hub is coupled to external systems and databases to access details of people passing through said security system to create their risk profile”; and Para 0079-0080, various imaging systems disclosed; Para 0090-0095). 
As per Claim 8, Morton discloses wherein the user data comprises one or more of personal data, credit, social relationship, or historical behavior of the inspected person (See at least Para 0047 and Para 0087). 
As per Claim 10, Morton discloses a display device configured to display a corresponding security level of the inspected person during the security inspection (See at least Para 0090-0093, Display Module; Para 0108). 
Response to Arguments
Applicant's arguments filed on 5/27/2022, with respect to Claims 1, 4-8, 10, and 11, have been considered but are not persuasive.   The claimed limitations are found in the prior art as stated/mapped in the rejection above.  The rejection will remain as NON-FINAL, based on the rejection above. 
Applicant’s remaining arguments are addressed in the rejection above.

Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN P OUELLETTE whose telephone number is (571)272-6807.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda C Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 27, 2022
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629